DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 03/26/2021.
Claims 1-11, 13-21 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claims 5-6, 12 including the "in which only one of the first and second ends of the first/second securing mechanism resides in the first/second recess” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 5-6, 12 include the limitations “a delivery configuration in which only one of the first and second ends of the first/second securing mechanism resides in the first/second recess”. It is unclear what is meant by this without proper showing in the figures, as it could be interpreted as only a single loop (only one first and second ends) within the recess while the other loops are in the deployed configuration, or the plurality of loops in one respective securing mechanism reside in the recess. For the purposes of this action, the limitation is interpreted as the latter. 

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-11, 13-15 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wechter (US 2015/043199 A1).
Re. claim 1, 5 and 15, Wechter discloses a method/retention device for use with an implantable medical device (IMD) [abstract], the retention device comprising: 
an elongate body having a proximal end, a distal end (figure 7b, attachment rings 752 and 754), a hollow lumen extending from the proximal end to the distal end configured to receive a lead of the IMD (figure 7b, hollow lumen of the rings 752 and 754 receives the lead body 706), and an outer surface having a first recess (figure 7B, recess between rings 754 and 752 below the struts 756); and 
a first securing mechanism having first and second ends configured to extend over and around at least a portion of the elongate body and an intermediate section between the first end and the second end configured to push against tissue of the patient (figure 7b, first and second ends of struts 756 extends over and around the rings 752 and 754, while the middle section of strut 756 extends away from lead body to contact patient tissue [paragraph 0007]), wherein the first recess is adapted to receive at least one end of the first securing mechanism (figure 7b, recess between rings 754 and 752 receive the struts 756 for delivery configuration, shown in 7a);
and a second securing mechanism having first and second ends in the form of loops that encircle the elongate body and an intermediate section having at least first and second wires extending between the first and second ends, wherein the elongate body comprises a second recess (figure 3b, struts 356 encircle the rings 354 and 352, with an intermediate section of the strut 356 resting in the recess between rings 352 and 354), further wherein the first end of the second securing mechanism is further configured to slide toward the second end of the second securing mechanism, moving the intermediate section in a radial direction away from the elongate body so as to define a deployed configuration in which each of the first and second ends of the second securing mechanism reside in the second recess of the elongate body (figure 3b, ring 354 slides towards ring 352 to deploy the struts 356 moving the intermediate section away from the body), and a delivery configuration in which only one of the first and second ends of the second securing mechanism resides in the second recess (figure 3a, first and second ends of recess in this retention mechanism are residing within the recess 358);
wherein the method comprises: 
inserting the implantable lead into the patient with the retention device placed on the lead at a desired location thereon and with a sheath disposed about at least a portion of the lead and compressing the one or more securing mechanisms of the retention device in a delivery configuration (figure 7a displays the delivery configuration; paragraph 0065 – lead is inserted into the introducer, and the struts 756 [securing mechanisms] are retracted to reduce the diameter of the lead and anchoring arrangement); and
at least partly withdrawing the sheath such that the one or more securing mechanisms move to a deployed configuration to anchor the implantable lead to tissue of the patient (figure 7b, deployable configuration after withdrawing sheath).

Re. claim 6, Wechter further teaches the retention device wherein the first end of the first securing mechanism is further configured to slide toward the second end, moving the intermediate section in a radial direction away from the elongate body, so as to define a deployed configuration in which each of the first and second ends of the first securing mechanism reside in the first recess of the elongate body (figure 7b, sliding the ends rings deploys the struts away from the body) and a delivery configuration in which only one of the first and second ends of the first securing mechanism resides in the first recess (figure 7a, first and second ends of recess in this retention mechanism are residing within the recess 758).

Re. claim 7, Wechter further teaches the retention device wherein when the intermediate section moves in the radial direction away from the elongate body, the intermediate section includes a curve (figure 7b, intermediate struts contain a loop/curve).

Re. claim 8, Wechter further teaches the retention device wherein the first securing mechanism when in the delivery configuration, lies flat against the elongate body (figure 7a), and, when in the deployed configuration, the intermediate section extends radially out from the elongate body to serve as an anchor in tissue (figure 7b, first and second ends of struts 756 extends over and around the rings 752 and 754, while the middle section of strut 756 extends away from lead body to contact patient tissue [paragraph 0007]).

Re. claim 9, Wechter further teaches the retention device wherein the first and second ends of the first securing mechanism comprise wires that encircle the elongate body and the intermediate section includes two or more wires having first ends connected to the first end of the securing mechanism and second ends connected to the second end of the securing mechanism (figure 7b, struts 756 encircle the body, while the first ends of strut 756 are connected to the first end/ring 754, and the second end connected to second end/ring 752).

Re. claim 10, Wechter further teaches the retention device wherein the wires are nitinol wires (paragraph 0103 – anchoring units can be made of any suitable material such as polymer, metal, metal alloys, polyurethane, silicone, nitinol.tm.)

Re. claim 11, Wechter further teaches the retention device wherein the elongate body comprises one or more tines, hooks, tabs, or loops extending therefrom to serve as anchoring mechanisms (figure 7b, loops on struts 756 serve as anchoring means).

Re. claim 13, Wechter further teaches the retention device as in claim 5, wherein the lead is sized and shaped to be received in the hollow lumen of the retention device, and further teaches an implantable medical device system comprising an implantable pulse generator (figure 1, pulse generator 102) comprising a canister housing operational circuitry adapted to generate a therapy output (figure 1, housing 112 houses circuitry configured to deliver therapeutic pulses, as disclosed in paragraph 0004), a lead adapted for coupling to the implantable pulse generator and adapted to deliver the therapy output from the implantable pulse generator (paragraph 0004)

Re. claim 14, Wechter further teaches the retention device as in claim 5, and further teaches combination retention device and lead for use in an implantable medical device system comprising: a lead having an elongate shaft with a first end adapted to couple to an implantable pulse generator and a second end adapted for implantation in a patient and having one or more electrodes thereon (figure 1, first end of lead connected to pulse generator 102, second adapted for implantation [paragraph 0007] with electrodes 134).

Re. claim 21, Wechter further teaches the retention device wherein the intermediate section of each securing mechanism forms a loop defining an opening (figure 7b, intermediate strut includes a loop configuration).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wechter (US 2015/0.43199 A1) in view of Gerber (US 2008/0103576 A1).
Re. claims 2 and 16, Wechter teaches all of the elements of the claimed invention as stated above, but does not teach the step of inserting the implantable lead is performed by making a single incision, advancing an insertion tool having the sheath thereon through the incision and to a selected position in the patient, and removing the insertion tool while keeping the sheath in place, and then inserting the implantable lead into the sheath such that the sheath compresses the one or more securing mechanisms of the retention device into the delivery configuration.
Gerber teaches a method wherein the step of inserting the implantable lead is performed by making a single incision, advancing an insertion tool having the sheath thereon through the incision and to a selected position in the patient (figure 1b, incision 33 is cut for lead 14 to be inserted with introducer needle 38); and
removing the insertion tool while keeping the sheath in place, and then inserting the implantable lead into the sheath such that the sheath compresses the one or more securing mechanisms of the retention device into the delivery configuration (paragraph 0092-0093 – lead is inserted into the introducer (before introducer removal) as a delivery configuration before removing the introducer to create the deployed configuration).
Wechter and Gerber are analogous arts as they are both within the field of implantable leads/retention devices, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wechter to incorporate the methods of Gerber in order to deploy the expandable fixation member into tissue proximate to the target therapy site (paragraph 0012).

Claims 3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wechter (US 2015/0.43199 A1) in view of Buysman (US 2008/0009914 A1) [previously presented].
Re. claims 3 and 17-18, Gerber teaches all of the elements of the claimed invention as stated above, but does not teach the first/second incisions and sutures to hold the retention device in place. 
Buysman teaches wherein the step of inserting the implantable lead is performed by: 
making a first incision and a second incision; 
making a first tunnel between the first and second incisions; 
making a second tunnel from the second incision to an end location; and 
passing at least the second end of the implantable lead through the second incision to the end location (paragraph 0031 – first and second incisions are made to pass the lead/fixation mechanism through the first and second tunnels, as shown in figure 5); and 
wherein the step of inserting the implantable lead is performed such that the retention device is accessible near the second incision, and the method further comprises using a suture to anchor the retention device to the patient at or near the second incision such that the first securing mechanism and the suture are both used to secure the lead in the selected position (paragraph 0023 – stimulation lead body is sutured with suture 148 in place to secure it from movement).
Gerber and Buysman are all analogous arts as they are all within the field of lead/retention devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wechter to incorporate the procedural methods of Buysman in order to implant the stimulation leads within the tissue/region of interest (paragraph 0079).

Response to Arguments
Applicant’s arguments, filed 03/26/2021, with respect to the rejection(s) of claim(s) 1-21 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wechter (US 2015/043199 A1).

Allowable Subject Matter
Claims  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to anticipate and/or render obvious to the objected claims as they do not disclose the limitations required such as a third incision to carry through the lead ends, and a second securing mechanism in the shape of a loop coupled to an elongate body with a second recess along with the first securing mechanisms/recesses. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
[previously cited] D’Aquanni (US 2008/0183266 A1) discloses a retention device with a loop configuration activated by hydraulic pressure.
Nakazawa (US 4,796,643) discloses an electrode lead retention device with lopped tines around the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792      
                                                                                                                                                                                                  /CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792